Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED APRIL 9, 2009 TO THE CLASS A, B, AND C PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. RISK/RETURN SUMMARY D IVERSIFIED I NTERNATIONAL F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years Life of Fund Class A (before taxes) -49.51 -0.74 (after taxes on distributions) -49.47 -1.35 (after taxes on distributions and sale of shares) -31.78 -0.37 Class B -49.71 -0.63 Class C -47.40 -0.67 MSCI ACWI Ex-US Index -45.53 2.56 1.09 Morningstar Foreign Large Blend Category Average -43.99 1.21 -0.93 Class A and B shares commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for Class A, B, and C shares, for the periods prior to those dates, are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class A, B, and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. R-3 Class shares were first sold on December 6, 2000. After-tax returns are shown for Class A shares only and would be different for Class B and Class C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. For further information about the Funds performance, see Risk/Return Summary  Investment Results. S HORT -T ERM B OND F UND Replace the Average Annual Total Returns table with the following: Average Annual Total Returns (%) (with Maximum Sales Charge) For the periods ended December 31, 2008 1 Year 5 Years Life of Fund Class A (before taxes) -15.80% -1.42% 1.21% (after taxes on distributions) -17.35 -2.86 -0.35 (after taxes on distributions and sale of shares) -10.17 -1.95 Class C -15.44 -1.80 Barclays Capital Government/Credit 1-3 Index 4.97 3.80 4.60 Morningstar Short-Term Bond Category Average -4.23 1.23 2.71 Class A shares commenced operations on June 28, 2005, and Class C shares were first sold on January 16, 2007. The returns for Class A and C shares, for the periods prior to those dates, are based on the performance of the R-3 Class shares adjusted to reflect the fees and expenses of Class A and C shares. The adjustments result in performance for such periods that is no higher than the historical performance of the R-3 Class shares. R-3 Class shares were first sold on December 6, 2000. After-tax returns are shown for Class A shares only and would be different for Class C shares. They are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Index performance does not reflect deductions for fees, expenses, or taxes. For further information about the Funds performance, see Risk/Return Summary  Investment Results.
